Detailed Office Action 

Notice of Pre-AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

Response to Amendments  
The amendment filed on 11/19/2020 has been entered. Claims 2 – 5 have been cancelled. Claims 1 and 6 – 12 remain pending. No new claims have been added. 
The correction to the specification of adding trademark symbol to the trade names has overcome the specification objection.

Specification Objection  
The abstract of the disclosure is objected to because of undue length (225 words).  Correction is required.  See MPEP § 608.01(b).


Claim Rejections – U.S.C. § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 8, the method steps presented in claim 8 are unclear as they require a different and contradictory order of steps. Specifically, claim 1 requires the steps of adding bismuth salt, then subsequently stirring at a temperature of 25⁰C under inert atmosphere, then cooling to ambient temperature (see claim 1, lines 3 - 6). Claim 8, on the other hand, requires the steps of adding a metal salt (palladium, nickel, etc), subsequently stirring at a temperature of 25⁰C under inert atmosphere, cooling to ambient temperature, then addition of bismuth salt (see claim 8, lines 2 - 7). Therefore, it appears that the step of stirring under an inert atmosphere is in a different order between claim 1 (after adding bismuth) and claim 8 (before adding bismuth). For purposes of examination, the examiner will interpret the method step order as the method step order presented in claim 1. 

Response to Arguments
Applicant's arguments filed 11/19/2020 have been fully considered and are persuasive. The examiner agrees that the prior art of Kumar (“Rational Low Temperature Synthesis…”, NPL, 2013) in view of Kim (US2016/0163411) and Hu (“Graphene oxide-assisted synthesis of bismuth nanosheets…”, NPL, 2016) does not disclose or suggest the specific method claimed in claim 1 and the attainment of a bismuth nanosheet with a thickness of 0.7 nm as amended. The rejection has been withdrawn. 

Allowable Subject Matter 
Claims 1, 6 – 7, and 9 – 12 are allowed. The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior fails to anticipate or reasonably render obvious the cumulative limitations of claim 1. Specifically, the concentration amounts of bismuth salt, solvent (ethylene glycol ethyl ether), and NaBH4, in addition to their relative amounts to each other, and the resulting thickness of the bismuth-containing nanosheet of 0.7 nm. The closest prior art is Kumar (“Rational Low Temperature Synthesis…”, NPL, 2013) in view of Kim (US2016/0163411) and Hu (“Graphene oxide-assisted synthesis of bismuth nanosheets…”, NPL, 2016). 
Kumar teaches preparation of bismuth nanosheets by reduction bismuth salt reduction in solvent [Section 2.1]. Kim teaches a method for creating nanosheet structure using first and second metal salt reduction [0058, 0062] and teaches similar methods steps and overlapping temperature and time amounts [0081, 0083]. Hu teaches a method of bismuth nanosheet preparation using graphene oxide assistance to produce nanosheets of 3 – 4 nm in thickness [pg 856, left column, 2nd paragraph]. 
However, Kim teaches concentrations of metal salt of 0.06 mmol and 40 mL of solvent (0.0015 molarity (M)) and 0.5 mmol of reductant (NaBH4) (0.12 salt/reductant ratio), which is slightly different from the claimed invention in which 0.5 mmol of bismuth salt and 200 mL of solvent are used (0.0025 M) and 20 mmol of NaBH4 (0.025 salt/reductant ratio). Additionally, neither Kumar, Kim, nor Hu appear to reasonably suggest arriving at a bismuth nanosheet with a thickness of under 1 nm.  




Claim 8 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action. The following is a statement of reasons for the indication of allowable subject matter:  Claim 8 depends from or otherwise require the features of claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
CN 104805463 – Bismuth tungstate nano-film and method of making
CN 106622303 – Bismuth oxychloride nanosheets for catalytic reduction
CN 105460974 – Preparation of a bismuth oxyiodide nano-sheet
Zhang  - “Synthesis of Bismuth Nanoparticle by a Simple Solvothermal Reaction”  - Discloses similar method but for making bismuth nanoparticles
Jeon – “Selective Synthesis of Nanospheres and Nanosheets of Bismuth Subcarbonate” – method of synthesizing bismuth nanosheet
Hussain – “Ultrathin Bi Nanosheets with Superior Photoluminescence” – Teaches a method of making bismuth nanosheets with a thickness of 2 – 10 nm. 


Conclusion

 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN POLLOCK whose telephone number is (571)272-5602.  The examiner can normally be reached on M - F (6:30 - 4).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Huff can be reached on (571) 272 - 1385.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/AUSTIN POLLOCK/Examiner, Art Unit 1737                                                                                                                                                                                                        

/ALEXANDRA M MOORE/Primary Examiner, Art Unit 1731